Citation Nr: 0532355	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, is 
discussed in the Remand portion of the decision below, and is 
remanded to the RO via the Appeals Management center in 
Washington, D.C.


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, type II.

2.  The medical evidence of record shows a current diagnosis 
of peripheral neuropathy.

3.  The medical evidence of record reveals that the veteran's 
peripheral neuropathy is related to his diabetes mellitus, 
type II.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in June 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in July 2002 and 
August 2002.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records show that he 
had service in Vietnam, but are silent as to any evidence of 
neuropathy.  Subsequent to service, a December 1999 private 
medical record showed an initial diagnosis of diabetes 
mellitus.  Private medical records from March 2000 to January 
2001 noted continued diagnosis of stable diabetes mellitus.  
During a July 2002 VA diabetes examination, the veteran 
reported a 3 year history of diabetes mellitus.  A glucose 
reading was 100.  The diagnoses included diabetes mellitus, 
type II, controlled without medications.

During a July 2002 VA neurological examination, the veteran 
reported numbness and tingling in his fingertips, but not in 
his feet.  Physical examination found decreased pedal pulses 
below the knee, bilaterally, and below the wrist, 
bilaterally.  The examiner also noted decreased vibration 
below the ankle, bilaterally.  Reflexes were 2+ in the upper 
extremities, 1+ for the knees, 1+ for the ankles, and the 
Babinski reflex was absent.  The assessment was that with the 
history of the veteran's diabetes mellitus, the results of 
the physical examination clinically suggested neuropathy in a 
symmetrical pattern, possibly due to diabetes mellitus, and 
possibly related to inservice exposure to herbicides.  
However, the examiner felt that an electromyogram (EMG) or 
nerve conduction velocity test (NCV) would be helpful to make 
a definite diagnosis of neuropathy.  

During a September 2002 VA EMG consultation, the veteran 
reported numbness in his hands and feet.  Physical 
examination revealed decreased pin sensation in the distal 
extremities, decreased vibratory sensation below the ankles, 
and symmetric reflexes, although decreased in the lower 
extremities.  The neurologist concluded that the veteran had 
sensorimotor peripheral neuropathy with axonal and 
demyelinating features.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order 
to establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record does not support a grant of service 
connection for peripheral neuropathy on a direct basis.  
There are no findings of or treatment for peripheral 
neuropathy in service.  Additionally, there is no medical 
evidence that relates the veteran's current peripheral 
neuropathy directly to his military service or to any 
incident therein.  

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The weight of the evidence of record indicates that the 
veteran currently has peripheral neuropathy that is related 
to his service-connected diabetes mellitus, type II.  The 
July 2002 VA neurological examination concluded that with the 
history of the veteran's diabetes mellitus, the results of 
the physical examination clinically suggested neuropathy in a 
symmetrical pattern, possibly due to diabetes mellitus, and 
related to inservice exposure to herbicides.  The examiner 
felt that an EMG or NCV would be helpful to make a definite 
diagnosis of neuropathy, and the September 2002 VA EMG 
confirmed that the veteran had sensorimotor peripheral 
neuropathy.  As the majority of evidence of record shows that 
the veteran's peripheral neuropathy is related to his 
service-connected diabetes mellitus, type II, and nothing in 
the evidence of record contradicts these findings, any 
reasonable doubt must be resolved in favor of the veteran's 
claim.  Accordingly, service connection for peripheral 
neuropathy is warranted.


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to 
service-connected diabetes mellitus, is granted.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  In this case, the veteran was not provided with 
notice prior to the initial adjudication of his claim as to 
how to substantiate a claim for service connection on a 
secondary basis, nor was he notified of what evidence VA 
would obtain and what 


evidence he as was responsible for.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 
38 C.F.R. § 3.310).

In his August 2003 substantive appeal, the veteran stated, 
"my hypertension has gotten worse since [I was] diagnosed 
with diabetes."  Although the VA examiner in July 2002 
stated that the veteran's hypertension was not caused by his 
service-connected diabetes, he failed to discuss whether the 
veteran's hypertension had been aggravated by his service-
connected diabetes.  Accordingly, this examination is 
inadequate for appellate purposes.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  Therefore, an additional VA 
examination is needed.

Accordingly, this appeal is hereby remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue 
of service connection for hypertension, 
to include as secondary to service-
connected diabetes mellitus.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Specifically, this action must include 
notifying the veteran of the criteria 
for secondary service connection with 
regard to the issue on appeal.

2.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  Based 
on the veteran's response, the RO must 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  If, 
after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

3.  Thereafter, the veteran must be 
afforded an additional VA examination.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  Following 
a review of the service and postservice 
medical records, the examiner must 
provide an opinion as to whether any 
diagnosed hypertension is due to or 
aggravated by any service-connected 
disorder, to include diabetes mellitus 
type II.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the opinions 
requested without resort to speculation, 
then the report must so state.  The 
report prepared must be typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must then readjudicate the 
claim for entitlement to service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus type II.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


